 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    JEREMY L. KEATING ET AL.,                  CASE NO. 3:15-cv-00057-L-AGS
12                       Plaintiffs,             ORDER REGARDING BRIEFING
13          v.
14    JOHN A. JASTREMSKI ET AL.,
15
                         Defendants.
16
17    AND RELATED CROSS-ACTIONS.
18
19         On June 27, 2018, the Court appointed Hon. Ronald S. Prager (Ret.) as Special
20   Master pursuant to Rule 53 of the Federal Rules of Civil Procedure (docs. no. 316,
21   323) to prepare a report and recommendation on two pending motions for sanctions
22   (docs. no. 157, 275) as well as related fee applications (docs. no. 299-301). On June
23   21, 2019, the Special Master issued a recommendation ("Recommendation") on the
24   pending motion for terminating sanctions (doc. no. 157). The Recommendation was
25   filed and served on June 24, 2019 (doc. no. 428).
26         The time to object to the Recommendation or move to adopt or modify it
27   expired on July 15, 2019. See Fed. R. Civ. Proc. 53(f)(2). On July 2, 2019,
28   Counterclaimant The Retirement Group, LLC ("TRG") filed a motion to amend its

                                                 1
 1   counterclaim (doc. no. 439), and on July 3, 2019, it filed a motion to adopt the
 2   Recommendation (doc. no. 442 ("Motion to Adopt")).
 3         On July 12, 2019, Counter Defendant Lloyd Silvers ("Silvers") filed an
 4   objection to the Recommendation and indicated that he also intends to oppose TRG's
 5   Motion to Adopt (doc. no. 443). On July 15, 2019, Counter Defendants Steven Dalton
 6   ("Dalton") and Ardent Retirement Planning, LLC ("Ardent") filed their objection to the
 7   Recommendation, attaching their closing brief from the Special Master proceeding,
 8   including more than one hundred pages of exhibits, and indicating their intention to
 9   also oppose TRG's Motion to Adopt (doc. no. 444). Silvers filed a notice of joinder
10   (doc. no. 445).
11         On July 16, 2019, TRG filed a response to Silvers's objection (doc. no. 446). On
12   July 22, 2019, TRG filed a brief in response (doc. no. 447) to Dalton's and Ardent's
13   closing brief attached to their objection.
14         As is evident from the briefing so far, it is unclear whether Silvers, Dalton and
15   Ardent intend to object twice, once with their already filed objections, and a second
16   time in their oppositions to TRG's Motion to Adopt, and whether TRG intends to reply
17   twice, once in response to the objections and again in its reply in support of Motion to
18   Adopt. All of the foregoing filings address a single issue – whether the
19   Recommendation should be adopted by this Court. Accordingly, the briefing fails to
20   comply with the undersigned's Standing Order for Civil Cases.
21         In furtherance of efficient and orderly briefing, and consistent with the Standing
22   Order for Civil Cases, it is ordered as follows:
23         1.     Silvers, Dalton and Ardent shall state all of their arguments why the
24   Recommendation should not be adopted in a joint single 25-page memorandum of
25   points and authorities filed in opposition to TRG's Motion to Adopt. See Civ. Loc. R.
26
     7.1.h. To the extent they wish to rely on any arguments made in the closing brief
27
     Dalton and Ardent presented to the Special Master, the arguments must be stated in the
28

                                                   2
 1   opposition memorandum of points and authorities, rather than incorporated by
 2   reference. The opposition memorandum of points and authorities, together with any
 3   supporting evidence, shall be filed and served no later than July 29, 2019. See Civ.
 4   Loc. R. 7.1.e.
 5            2.   TRG shall state all of its responses to Silvers's, Dalton's and Ardent's
 6   objections and opposition arguments in a single 10-page reply memorandum of points
 7   and authorities, which shall be filed and served, together with any supporting evidence,
 8   no later than August 5, 2019. See Civ. Loc. R. 7.1.e. & h.
 9            3.   The Court will not entertain additional briefing without prior leave of
10   Court.
11            4.   The Clerk shall strike docs. no. 444-1, 446 and 447 for failure to comply
12   with the Standing Order for Civil Cases.
13            5.   The parties shall timely comply with the ECF Policies and Procedures
14   §2.e. To the extent they have not complied so far (see, e.g., doc. no. 432), courtesy
15   copies must be delivered no later than noon on July 26, 2019, or the related filings will
16   be stricken from the record.
17            IT IS SO ORDERED.
18
19   Dated: July 23, 2019
20
21
22
23
24
25
26
27
28

                                                    3
